DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-38 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
Claims 21 and 30 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 9,  of U.S. Patent No. 10109024 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below:
Instant application No.: 16/168,371		U.S. Patent No.: 10109024 B2
21. (New) A drive unit comprises: a first interface operable to establish a first communication path with farm equipment; a second interface operable to establish a second communication path with a portable computing device; 
memory; 
a processing module operably coupled to the first interface, the second interface, and the memory, wherein the processing module is operable to receive, via the first interface, data from the farm equipment to produce agricultural data; 
determine a filtering constraint based on one or more parameters selected from a plurality of lists of agricultural parameters; filter the agricultural data based on the filtering constraint to produce filtered agricultural data; 
receive, via the second interface, a previous agriculture prescription; determine, based on the filtered agricultural data and the previous agriculture prescription, a modified agricultural prescription; 
extract, from the modified agricultural prescription, control information and to output the control information via the first interface to an actuator set of the farm equipment, resulting in performing an action using the farm equipment in accordance with the modified agricultural prescription.
1. A drive unit comprising: a first interface operable to establish a first communication path with farm equipment; a second interface operable to establish a second communication path with a portable computing device; 
memory; and 
a processing module operably coupled to the first interface, the second interface, and the memory, wherein the processing module is operable to: 
receive, via the first interface, data from the farm equipment to produce agricultural data; 
determine a filtering constraint based on one or more parameters selected from a plurality of lists of agricultural parameters; filter the agricultural data based on the filtering constraint to produce filtered agricultural data; 
determine, using any one of a received instruction, a value of a portion of the filtered agricultural data, an ability level of the drive unit to execute a modified agricultural prescription versus an existing agricultural prescription, or a level of a number of further farm equipment required to execute the existing agricultural prescription, that the filtered agricultural data is to be processed by the drive unit for modifying an existing agricultural prescription, and in response, to modify the existing agricultural prescription in accordance with the filtered agricultural data to produce a modified agricultural prescription; 
extract, from the modified agricultural prescription, control information and to output the control information via the first interface to an actuator set of the farm equipment resulting in performing an action using the farm equipment in accordance with the modified agricultural prescription.
30. (New) A non-transitory computer readable storage medium storing operational instructions which, when executed by one or more processing modules of a drive unit of farm equipment, causes the one or more processing modules to: 
receive, via a first interface of the drive unit, data from the farm equipment to produce agricultural data; 
determine a filtering constraint based on one or more parameters selected from a plurality of lists of agricultural parameters; filter the agricultural data based on the filtering constraint to produce filtered agricultural data; 
receive, via the second interface, a previous agriculture prescription; determine, based on the filtered agricultural data and the previous agriculture prescription, a modified agricultural prescription; 
extract, from the modified agricultural prescription, control information and to output the control information via the first interface to an actuator set of the farm equipment, resulting in performing an action using the farm equipment in accordance with the modified agricultural prescription.
9. A non-transitory computer readable storage medium comprises: at least one memory section that stores operational instructions that, when executed by one or more processing modules of a drive unit affiliated with farm equipment of a computing system, causes the drive unit to: receive, via a first interface of the drive unit, data from the farm equipment to produce agricultural data; 
determine a filtering constraint based on one or more parameters selected from a plurality of lists of agricultural parameters; filter the agricultural data based on the filtering constraint to produce filtered agricultural data; 
determine, using any one of a received instruction, a value of a portion of the filtered agricultural data, an ability level of the drive unit to execute a modified agricultural prescription versus an existing agricultural prescription, or a level of a number of further farm equipment required to execute the existing agricultural prescription, that the filtered agricultural data is to be processed by the drive unit for modifying an existing agricultural prescription, and in response, to modify the existing agricultural prescription in accordance with the filtered agricultural data to produce a modified agricultural prescription; 
extract, from the modified agricultural prescription, control information and to output the control information via the first interface to an actuator set of the farm equipment resulting in performing an action using the farm equipment in accordance with the modified agricultural prescription.


	From the above table it can seen, although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims anticipate/complement each other and intended to solve the same issue.
	Both set of claims provide the solution. A drive unit affiliated with farm equipment receiving data from the farm equipment to produce agricultural data. The method continues with the drive unit determining a filtering constraint based on one or more parameters selected from a plurality of lists of agricultural parameters and filtering the agricultural data based on the filtering constraint to produce filtered agricultural data and the drive unit determining processing of the filtered agricultural data and executing the processing of the filtered agricultural data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sauder et al. (Patent No.: US 8,078,367 B2) is one of the most pertinent art in the field of invention and discloses, a planter monitor system and method that provides an operator with near real-time data concerning yield robbing events and the economic cost associated with such yield robbing events so as to motivate the operator to take prompt corrective action.
	Bauerer et al. (US 20150094916 A1), is yet another one of the most pertinent art in the field of invention and discloses, an apparatus are provided for monitoring and controlling an agricultural implement, including seed planting implements. Systems, methods and apparatus are provided for detecting seeds being conveyed by seed conveyor. Systems, methods and apparatus are provided for monitoring and controlling deposition of secondary crop inputs such as fertilizer and insecticide.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446